PER CURIAM.
Appellant challenges his sentence as a habitual violent felony offender, contending that section 775.084(l)(b), Florida Statutes (1989), is unconstitutional on several grounds. We reject each of his arguments and affirm on the authority of Ross v. State, 579 So.2d 877 (Fla. 1st DCA 1991), approved, 601 So.2d 1190 (Fla.1992); Tillman v. State, 586 So.2d 1269 (Fla. 1st DCA 1991); Perkins v. State, 583 So.2d 1103 (Fla. 1st DCA), jurisdiction accepted, 590 So.2d 421 (Fla.1991); Pittman v. State, 570 So.2d 1045 (Fla. 1st DCA 1990), rev. denied, 581 So.2d 166 (Fla.1991). We certify the following question of great public importance to. the supreme court:
Is section 775.084(l)(b), the habitual violent felony offender statute, unconstitutional because: (1) it is inequitable and subject to arbitrary and capricious application in violation of article I, section 9 of the Florida Constitution and the Fourteenth Amendment to the United States constitution, and (2) it violates the constitutional prohibitions against double jeopardy?
AFFIRMED.
ZEHMER, BARFIELD and WOLF, JJ„ concur.